      Case 1:19-cr-02013-SAB       ECF No. 69   filed 06/08/20   PageID.322 Page 1 of 8



 1
 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                   Jun 08, 2020
                                                                         SEAN F. MCAVOY, CLERK

 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                              Plaintiff,           NO. 1:19-CR-02013-SAB-1
10        v.
11 MOISES PEREZ-MARTINEZ,                            ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
12                              Defendant.           DISMISS
13
14        Before the Court is Defendant’s Motion to Dismiss, ECF No. 41. A hearing
15 on the motion was held on June 3, 2020, in Yakima, Washington. Defendant was
16 present and represented by Paul Shelton. He was assisted by Spanish and Zapotec
17 interpreters. The United States was represented by Richard C. Burson.
18        An Indictment was filed on March 19, 2019, charging Defendant with Alien
19 in the United States After Deportation in violation of 8 U.S.C. § 1326. ECF No. 1.
20 The Indictment alleged that Defendant had been “denied admission, excluded,
21 deported or removed from the United States on or about April 13, 2014, at
22 Calexico, California.” Id.
23        Defendant now moves to dismiss the Indictment, asserting the April 2014
24 removal was fundamentally unfair because his due process rights were violated,
25 and he suffered prejudice as a result. He maintains that without a valid removal
26 order, the United States cannot prove an essential element of the § 1326 charge.
27                                           Facts
28        In April 2014, Defendant was removed from the United States, pursuant to

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 1
      Case 1:19-cr-02013-SAB    ECF No. 69    filed 06/08/20   PageID.323 Page 2 of 8



 1 an April 13, 2014 removal order that was the result of an expedited removal
 2 proceeding. On April 11, 2014, Defendant was found by Border Patrol agents
 3 about two miles from the border near Nogales, Arizona. Because he lacked
 4 documents permitting him to enter the United States, he was transported to the
 5 border patrol station for processing. He was held in a large holding cell for two
 6 days. Eventually, Nicholas Schram, a Border Patrol Agent, brought Defendant out
 7 for processing, asked him questions in Spanish, and told him that he needed to sign
 8 some papers if he wanted to get out of detention. During this meeting, Defendant
 9 told Agent Schram that he spoke Zapoteco. Agent Schram appeared to understand
10 this but continued to speak to Defendant in Spanish. The conversation was not
11 translated into Zapoteco.
12        In his Affidavit, Defendant explained that Agent Shram asked him several
13 questions, but he did not understand most of them because at that time he could
14 only speak and understand very basic and simple word in Spanish. ECF No. 65-1.
15 After Agent Schram finished questioning Defendant, he handed him some papers
16 to sign. Id. Agent Schram did not read the papers to him before Defendant signed
17 them; did not give him an opportunity to review the papers before he signed them;
18 did not explain to him what he was signing; did not explain the consequences of
19 signing the papers; did not indicate that Defendant was in formal removal
20 proceedings; did not explain that if he was ordered removed, he could be barred
21 from re-entering the United States for up to five years; did not explain to him
22 whether he was eligible to withdraw his application for admission; and did not
23 explain to him whether there was any relief Defendant could apply for to avoid an
24 order of removal. Id. Defendant states the meeting with Agent Schram lasted only
25 about five minutes. Id.
26        Agent Schram created an I-867A Sworn Statement form (the Jurat), which
27 indicates that he had read the statement back to Defendant in Spanish. He told
28 Defendant to initial the form, which Defendant did. Defendant also signed a I-

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 2
      Case 1:19-cr-02013-SAB      ECF No. 69     filed 06/08/20   PageID.324 Page 3 of 8



 1 867B form, indicating that Defendant either read his statement or had it read to
 2 him.
 3         At the hearing, the United States represented that Agent Schram would
 4 testify that he does not remember whether he read the statement back to Defendant
 5 before he had him sign it, but most likely it did not happen due to the time
 6 demands placed on immigration agents at the processing center.
 7                            Expedited Removal Proceedings
 8        “An expedited removal proceeding under 8 U.S.C. § 1225 allows
 9 immigration officers to (1) determine whether certain aliens are inadmissible; and
10 (2) enter removal orders, generally without hearing or further review.” United
11 States v. Raya-Vaca, 771 F.3d 1195, 1199 (9th Cir. 2014). Two classes of
12 individuals are subject to expedited removal proceedings: (1) aliens “arriving” in
13 the United States; and (2) aliens who have entered the United States who are a)
14 physically present in the U.S. without having been admitted or paroled; b) are
15 discovered within 100 air miles of the U.S. border; and c) cannot establish they
16 have been “physical present in the U.S.” for the fourteen days prior to the
17 encounter with immigration authorities. Id. All such aliens are deemed “applicants
18 for admission” into the United States, regardless of whether they seek to enter a
19 port of entry or have already entered the country. 8 U.S.C. §1225(a)(1); Raya-
20 Vaca, 771 F.3d at 1199.
21         During an expedited removal proceeding, an immigration officer conducts
22 an inspection and determines whether the alien is inadmissible because the alien
23 (1) has made a material misrepresentation to gain admission into the United States,
24 (2) has “falsely represent[ed]” himself to be a United States citizen, or (3) does not
25 possess a “valid entry document.” See 8 U.S.C. § 1225(a)(3), (b)(1)(A)(i); see also
26 id. § 1182(a)(6)(C)(i), (a)(6)(c)(ii)(I), (a)(7)(A)(i).
27         When making a finding of inadmissibility, the examining immigration
28 officer must: (1) “create a record of the facts of the case and statements made by

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 3
      Case 1:19-cr-02013-SAB     ECF No. 69     filed 06/08/20   PageID.325 Page 4 of 8



 1 the alien;” (2) “shall ... have the alien read (or have read to him or her) the
 2 statement;” (3) “shall advise the alien of the charges against him or her on Form I–
 3 860, Notice and Order of Expedited Removal; and (4) give the alien an opportunity
 4 to respond to those charges in the sworn statement.” 8 C.F.R. § 235.3(b)(2)(i);
 5 Raya-Vaca, 771 F.3d at 1199. If the officer determines the alien to be inadmissible,
 6 “the officer shall order the alien removed from the United States without further
 7 hearing or review unless the alien indicates either an intention to apply for asylum
 8 ... or a fear of persecution.” 8 U.S.C. § 1225(b)(1)(A)(i). An expedited removal
 9 order is not subject to administrative appeal unless an alien professes a fear of
10 persecution or claims to be a lawful permanent resident (LPR). § 1225(b)(1)(C).
11 The Attorney General, however, has the discretion to provide a type of statutory
12 relief to certain aliens: withdrawal of application for admission. § 1225(a)(4).
13 When an individual is permitted to “withdraw” his application for admission, he
14 may leave voluntarily with no removal order, resulting in no formal immigration
15 consequences. See 8 C.F.R. § 1235.4.
16                                     8 U.S.C. § 1326
17        For a defendant to be convicted of illegal reentry under 8 U.S.C. § 1326, the
18 Government must establish the defendant “left the United States under order of
19 exclusion, deportation, or removal, and then illegally reentered.” United States v.
20 Barajas–Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011).
21        A defendant charged under § 1326 has a due process right “to collaterally
22 attack his removal order because the removal order serves as a predicate element of
23 his conviction.” United States v. Ubaldo–Figueroa, 364 F.3d 1042, 1047 (9th Cir.
24 2004). The “Due Process Clause applies to all who have entered the United
25 States—legally or not.” Raya-Vaca, 771 F.3d at 1203.
26        To sustain a challenge to an indictment under § 1326, a defendant must
27 demonstrate that (1) he exhausted the administrative remedies available for seeking
28 relief from the predicate removal order; (2) the deportation proceedings

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 4
      Case 1:19-cr-02013-SAB     ECF No. 69    filed 06/08/20   PageID.326 Page 5 of 8



 1 “improperly deprived [him] of the opportunity for judicial review”; and (3) the
 2 removal order was “fundamentally unfair.” 8 U.S.C. § 1326(d). To satisfy the third
 3 prong—that the order was fundamentally unfair—the defendant bears the burden
 4 of establishing both that the “deportation proceeding violate[d] [his] due process
 5 rights” and that the violation caused prejudice. United States v. Leon–Leon, 35
 6 F.3d 1428, 1431 (9th Cir. 1994).
 7        “It is long-settled that a competent translation is fundamental to a full and
 8 fair hearing. If an alien does not speak English, deportation proceedings must be
 9 translated into a language the alien understands.” Perez–Lastor v. I.N.S., 208 F.3d
10 773, 778 (9th Cir. 2000). Before a waiver can be considered knowing and
11 intelligent, the Ninth Circuit requires evidence that a detainee was “able to
12 understand the questions posed to him.” Id. A deportation officer’s “feeling” that a
13 detainee understood is insufficient to meet the government’s burden. Id.
14                                        Analysis
15        Initially, the Court finds that the record demonstrates that in 2014,
16 Defendant was unable to understand the questions posed to him by Agent Schram.
17 At the hearing, it was apparent that even in 2020, Defendant needed the assistance
18 of the Zapotec interpreter to understand the proceedings. Thus, the Court finds as a
19 matter of law that the expediated removal proceeding was fundamentally unfair
20 because the proceedings were not translated into a language that Defendant
21 understood.
22        Additionally, Defendant has shown that the 2014 removal order was
23 fundamentally unfair and thus, invalid. The statute governing expedited removal
24 proceedings does not afford an alien the opportunity for administrative or judicial
25 review. Raya-Vaca, 771 F.3d at 1202. Thus, Defendant has met the first two
26 elements under § 1326(d)/
27        1.     Whether a Due Process violation occurred
28        For purposes of this motion, the Court will assume that Agent Schram did

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 5
      Case 1:19-cr-02013-SAB     ECF No. 69    filed 06/08/20   PageID.327 Page 6 of 8



 1 not read the statement back to Defendant before he had Defendant sign the I-867B
 2 form. Defendant argues this is a clear violation of the Due Process Clause.
 3        The United States asks the Court to change the legal landscape as set forth in
 4 Raya-Vaca, and find that while there is a presumptive violation of an alien’s due
 5 process rights when their statement is not read back to them before they are asked
 6 to sign the declaration, such presumption can be rebutted by fact finding that
 7 shows the right was not necessarily violated because the agent had done a good job
 8 taking his time with the interview and explaining the process to the alien. Stated
 9 another way, even if the regulation requiring that the statement be read back to the
10 alien is not followed, the Court should look at the totality of the circumstances,
11 including everything the agent did prior to and after completing the Jurat, in
12 determining whether an alien’s due process rights were violated. Under this
13 analysis, steps taken by the agent could possibly cure any violation of the
14 regulation.
15        In Raya-Vaca, the Ninth Circuit held that any failure to provide an alien the
16 opportunity to review the sworn statement constitutes a violation of the alien’s due
17 process rights, without regard to whether the alien was prejudiced by this failure.
18 771 F.3d at 1205 (“Because the regulatory violation here constituted a denial of
19 Raya-Vaca’s right to notice and an opportunity to respond, no showing of
20 prejudice is necessary to establish a due process violation.”). The Court is bound
21 by and agrees with the holding and reasoning in Raya-Vaca. Based on Defendant’s
22 Affidavit and the United States’ concessions, the Court finds that the forms
23 complete by Agent Schram were not explained or read back to Defendant. As such,
24 Defendant’s due process rights were violated.
25     1. Whether the due process violation prejudiced Defendant
26        Because the Court has concluded Defendant satisfied the first requirement
27 for showing that his 2014 removal order was fundamentally unfair, the Court must
28 determine whether Defendant suffered prejudice as a result of the entry of the

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 6
      Case 1:19-cr-02013-SAB     ECF No. 69     filed 06/08/20   PageID.328 Page 7 of 8



 1 order. See Raya-Vaca, 771 F.3d at 1206. Defendant argues he had plausible
 2 grounds for relief from removal in the form of withdrawal of his application for
 3 admission. 1
 4        A defendant need not conclusively demonstrate he or she would have
 5 received relief to show prejudice but must show only there were “plausible
 6 grounds for relief.” United States v. Gonzalez–Valerio, 342 F.3d 1051, 1054 (9th
 7 Cir. 2003). In Raya-Vaca, the Ninth Circuit set forth a two-step analytical
 8 framework for assessing whether a defendant had plausible grounds for relief from
 9 removal. 771 F.3d at 1206. First, the Court must identify the factors relevant to the
10 agency’s exercise of discretion for the relief being sought. Id. Courts have
11 considered the six factors set forth in the Inspector’s Field Manual in determining
12 whether relief was plausible. These factors are: ‘(1) the seriousness of the
13 immigration violation; (2) previous findings of inadmissibility against the alien; (3)
14 intent on the part of the alien to violate the law; (4) ability to easily overcome the
15 ground of inadmissibility; (5) age or poor health of the alien; and (6) other
16 humanitarian or public interest considerations.” Id. at 1207 (citation omitted). The
17 Inspector’s Field Manual indicates that withdrawal should “ordinarily’ not be
18 permitted “in situations where there is obvious, deliberate fraud on the part of the
19 applicant.” Id.
20        Second, the Court determines, in light of the factors relevant to the form of
21 relief being sought and based on the unique circumstances of the defendant’s own
22 case, whether it was plausible that the agency official considering the defendant’s
23 case would have granted relief from removal. Id. at 1206.
24
25
26 1Even though Defendant did not formally apply for admission to the United States,
27 he is considered to have been an applicant for admission and as such was eligible
28 for “withdrawal of application for admission.” See 8 U.S.C. § 1225(a)(4).

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 7
      Case 1:19-cr-02013-SAB      ECF No. 69     filed 06/08/20   PageID.329 Page 8 of 8



 1        Plaintiff has shown that in 2014, “some evidentiary basis on which relief
 2 could have been granted” existed: (1) his had a lack of prior reentries; (2) no prior
 3 findings of inadmissibility; (3) no evidence of obvious or deliberate fraud; (3) lack
 4 of criminal history and (4) statistics regarding the number of people who are given
 5 the opportunity to withdrawn their application. While he was in good health and
 6 did not have any pending petitions for legal status, this is not enough to overcome
 7 a finding of plausibility of relief.
 8        Defendant has met his burden of showing that his due process rights were
 9 violated and that he could plausibly have been granted relief in the form of
10 withdrawal of his application for admission. As such, the 2014 removal order is
11 invalid and cannot serve as the predicate for his conviction under 8 U.S.C. § 1326.
12        Accordingly, IT IS HEREBY ORDERED:
13        1.     Defendant’s Motion to Dismiss, ECF No. 41, is GRANTED.
14        2.     The Indictment filed on March 19, 2019, ECF No. 1, is DISMISSED,
15 with prejudice.
16        IT IS SO ORDERED. The District Court Executive is hereby directed to
17 enter this Order, furnish copies to counsel and close the file.
18        DATED this 8th day of June 2020.
19
20
21
22
23
                                             Stanley A. Bastian
24
                                          United States District Judge
25
26
27
28

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 8
